DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia,  charging cable system, having a charging cable with multiple single lines running inside the charging cable for transferring a charging current and with a cable connecting part for connecting the charging cable to the energy store of an electrically operable vehicle; wherein inside the charging cable runs at least one cooling duct in which a cooling medium is carried to the cable connecting part, and there is provision in the cable connecting part for valve means for returning the cooling medium 6 back into the charging cable, wherein the charging cable is embodied such that the cooling medium flows around at least part of the single lines after this its return from the cable connecting part back into the charging cable so that the cooling medium flows around at least part of the single lines within the charging cable.
Regarding claims 2-10, the the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 11, the prior art does not teach or suggest the combination of wherein, inter alia, a charging cable system, having a charging cable with multiple single lines running inside the charging cable for transferring a charging current and with a cable connecting part for connecting the charging cable to the energy store of an electrically operable vehicle; wherein inside the charging cable runs at least one cooling duct in which a cooling medium is carried to the cable connecting part, and there is provision in the cable connecting part for valve means for returning the cooling medium back 
Regarding claims 12-20, the claims are dependent upon claim 11 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks/Arguments, filed 11/02/2021 with respect to claims 1 – 20 have been fully considered and are persuasive.  The rejection of claims 1 - 20 has been withdrawn. 













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859